DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Examiner acknowledges the reply filed 12/02/2021. Claims 37, 40, 43, 44, 45, 46 and 50 were amended. Claims 52-63 were newly added. Claims 1-36 are canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 37-40, 42-44, 46, 49, 52-55, 57-60, 62 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Golden et al (U.S. Pub. 2011/0155148 A1, hereinafter “Golden”) in view of Vallino et al (U.S. Pub. 2014/0060547 A1, hereinafter “Vallino”).
Regarding claim 37, Golden discloses a portable arm support 120 (Fig. 12) configured to limit a range of motion of an arm of a patient when the portable arm support is secured to the patient, comprising:
a rigid shell (which is a combination of shell sections 142 and 144; see Fig. 14) sized and shaped for securing to the arm of the patient, wherein the rigid shell inhibits flexion of the arm of the patient when the portable arm support is secured to the arm of the patient (i.e., the shell as shown in the configuration in Figs. 12 and 14 is secured to the arm and prevents the forearm from flexing relative to the upper arm; see also para [0063] disclosing a similar embodiment in Fig. 1 in which the arm provides “a permanent state of flexion” such that additional flexion, beyond the shown state, is prevented), the rigid shell including:
a first shell segment 142 (Fig. 14);
a second shell segment 144 (Fig. 14);
a hinge 146 (Fig. 14) interconnecting the first shell segment with the second shell segment and facilitating relative motion between the first shell segment and the second shell segment (see paras [0103]-[0104] disclosing that 
wherein the portable arm support is configured to limit the relative motion between the first shell segment and the second shell segment (e.g., using the pivot which can be locked to prevent relative rotation of the shell segments, as disclosed in paras [0103]-[0106]).
It is noted that Golden does not appear to disclose a window including an aperture, the aperture extending from an interior wall of the rigid shell to an outer wall of the rigid shell, wherein the window provides access to vasculature of the patient when the arm support is secured to the patient.
Vallino discloses an intravenous extremity support having a window 21 (see Figs. 1F, 2A, 2B, 2C and 2D) including an aperture (defined by connected sides 13 that define the window 21), the aperture extending from an interior wall of the support to an outer wall of the support (as shown in the figures), wherein the window provides access to vasculature of the patient when the arm support is secured to the patient (i.e., the window 21 may be either a transparent portion of the arm support which provides the ability to visualize the location of an intravenous line, or the window may be an opening in the support to allow physical access to the arm, for instance for palpitation; see Abstract and paras [0016], [0019], [0163] and [0179]).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Golden in order to incorporate a window including an aperture, as 
Regarding claim 38, the device of Golden is understood to be configured to “engage” with a catheter in communication with the vasculature of the patient to maintain a location of the catheter with respect to the vasculature of the patient; the catheter may be physically connected to the arm support of Golden by any conventional means, or it may be indirectly engaged as the catheter is engaged with the patient’s arm and the support arm is engaged with the patient’s arm.
Regarding claim 39, Golden discloses that the first shell segment is configured for securing above an elbow of the patient (i.e., shell segment 142 is an “upper arm” portion disclosed in para [0103] which is understood, based on the figures, to be placed above the elbow), and the second shell segment is configured for securing below the elbow of the patient (i.e., shell segment 144 is a “lower arm” portion which, based on the figures, is placed below the elbow, with the hinge or pivot 146 placed at approximately the elbow).
Regarding claim 40, Golden discloses that the rigid shell comprises a stop configured to limit the relative motion between the first segment and the second segment to inhibit flexion of the arm when the arm support is secured to the arm of the patient (i.e., para [0103]- [0104] discloses numerous pivot features including a nut and a 
Regarding claim 42, Golden discloses that the stop is a first stop, and further comprising a second stop that inhibits extension of the arm when the arm support is secured to the arm of the patient (i.e., the nut may be a first stop, and the bolt may be a second stop, or vice-versa, the nut and bolt cooperating to inhibit extension of the arm by being able to tighten the two shell segments relative to one another and inhibit relative motion thereof).
Regarding claim 43, Golden discloses that the stop projects from the second shell segment and is located proximate to the hinge, and the stop is configured to engage with a portion of the first shell segment to limit the relative motion between the first segment and the second segment (Fig. 14 shows the nut and bolt projecting from the back side of the first segment 142 and second segment 144, and which engages with both the first and second shells by extending through holes in both shells so that the bolt and nut can be tightened to limit movement of the segments; Fig. 32-33 also shows a close-up view of this configuration).
Regarding claim 44, Golden discloses that the stop is a unitary piece with the second shell segment (i.e., the stop may be the nut 364 or the bolt 366, both of which are mated with the second shell to form a single unitary piece; it is noted that 
Regarding claim 46, Golden discloses that the stop is configured to selectively engage with the second shell segment to allow a limited range of motion between the first shell segment and the second shell segment (Fig. 14 shows the nut and bolt projecting from the back side of the first segment 142 and second segment 144, and which engages with both the first and second shells by extending through holes in both shells so that the bolt and nut can be tightened to limit movement of the segments; Fig. 32-33 also shows a close-up view of this configuration).
Regarding claim 46, the combination of Golden and Vallino renders obvious the window extending through a thickness of the rigid shell since Vallino shows that the window extends through the thickness of the arm support, and one would expect a similar configuration of the window when incorporated into the device of Golden.
Regarding claim 49, Golden discloses one or more straps configured to constrict the arm support to secure the arm support to the arm of the patient (the various embodiments shown in Fig. 1, 2, 5, 7, 8, 9, 10, 11, 15, 24, 26, 28, 30 and 31 illustrate a strap 38 associated with the first shell segment and another strap (also referenced as numeral 38) associated with the second shell segment, in order to hold the upper and lower arm portions to the first and second shell segments, respectively; although the embodiment in Fig. 12 does not explicitly show straps, it is understood that this embodiment must have identical or similar strap structure, otherwise the arm support would fall off the user’s arm).

a rigid shell (which is a combination of shell sections 142 and 144; see Fig. 14) sized and shaped for securing to the arm of the patient, wherein the rigid shell inhibits flexion of the arm of the patient beyond a limited range of motion when the portable arm support is secured to the arm of the patient (i.e., the shell as shown in the configuration in Figs. 12 and 14 is secured to the arm and prevents the forearm from flexing relative to the upper arm; see also para [0063] disclosing a similar embodiment in Fig. 1 in which the arm provides “a permanent state of flexion” such that additional flexion, beyond the shown state, is prevented), the rigid shell including:
a first shell segment 142 (Fig. 14);
a second shell segment 144 (Fig. 14);
a hinge 146 (Fig. 14) interconnecting the first shell segment with the second shell segment to facilitate relative motion between the first shell segment and the second shell segment (see paras [0103]-[0104] disclosing that the hinge 146 is a pivot which can be loosened or otherwise allows the segments to rotate relative to one another; see also Fig. 32 and para [0106] disclosing a hinge or pivot to allow adjustment of the elbow and then locking of the arm support at the desired angle) to allow flexion and extension of the arm within the limited range of motion and to limit the relative motion between the first shell segment and the second shell segment to provide the limited range of motion to the arm of the 
It is noted that Golden does not appear to disclose a window including an aperture, the aperture extending from an interior wall of the rigid shell to an outer wall of the rigid shell, wherein the window provides access to vasculature of the patient when the arm support is secured to the patient.
Vallino discloses an intravenous extremity support having a window 21 (see Figs. 1F, 2A, 2B, 2C and 2D) including an aperture (defined by connected sides 13 that define the window 21), the aperture extending from an interior wall of the support to an outer wall of the support (as shown in the figures), wherein the window provides access to vasculature of the patient when the arm support is secured to the patient (i.e., the window 21 may be either a transparent portion of the arm support which provides the ability to visualize the location of an intravenous line, or the window may be an opening in the support to allow physical access to the arm, for instance for palpitation; see Abstract and paras [0016], [0019], [0163] and [0179]).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Golden in order to incorporate a window including an aperture, as taught in Vallino, based on the teaching in Vallino of the desirability of using a window associated with the support to visualize an area of the arm covered by the support or to provide direct access to such area without removing or significantly altering the position of the arm support; doing so would thus allow an operator or the user to visualize or access the arm while maintaining the desirable permanent flexion provided in the device of Golden.

Regarding claim 54, Golden discloses that the stop projects from the second shell segment (Fig. 14 shows the nut and bolt projecting from the back side of the first segment 142 and second segment 144, and which engages with both the first and second shells by extending through holes in both shells so that the bolt and nut can be tightened to limit movement of the segments; Fig. 32-33 also shows a close-up view of this configuration).
Regarding claim 55, Golden discloses that the stop is a unitary piece with the second shell segment (i.e., the stop may be the nut 364 or the bolt 366, both of which are mated with the second shell to form a single unitary piece; it is noted that Applicant’s disclosure does not provide for a stop which is unitary in the sense of being formed from a single piece of material, and so the term “unitary” is being broadly reasonably defined as forming a single entity).
Regarding claim 57, Golden discloses a removable cover configured for selective coupling with the rigid shell (para [0066] discloses that padding 36 may be provided 
Golden does not appear to disclose that the removable cover includes a second window such that the first window is configured for alignment with the second window with the removable cover coupled with the rigid shell.
However, in light of Vallino teaching a window 21 providing the ability to visualize the location of an intravenous line, or the window may be an opening in the support to allow physical access to the arm, for instance for palpitation (see Vallino at Abstract and paras [0016], [0019], [0163] and [0179]), a skilled artisan would have found it obvious to provide a corresponding window in the removable cover so as to allow visualization or physical access to the arm without removing the cover.
Regarding claim 58, Golden discloses a removable cover configured for selective coupling with the rigid shell (para [0066] discloses that padding 36 may be provided which may be covered by a cloth or fabric structure which extends over and around the entire arm support; although this is disclosed with respect to the embodiment in Fig. 1, it is understood that the embodiment shown in Fig. 12-14 may also be provided with padding which is covered by a cloth or fabric structure in order to convey the same benefits to patient comfort as disclosed in para [0066]).

Regarding claim 60, Golden in view of Vallino provides the window as a first window and the window may be provided in either of the shell segments; however, Golden in view of Vallino does not explicitly disclose the second shell segment comprising a second window.
However, Vallino repeatedly suggests the desirability of a second window, for instance, as shown in Figs. 2A, 2B, 2C, 2D, and 2G and disclosed in paras [0020] and [0193]). Generally, Vallino discloses that windows allow for the visualization of the patient’s extremity without the removal of the extremity support (see para [0020]).
Thus, a skilled artisan would have found it obvious at the time of the invention to modify the device of Golden so that windows are provided at areas of the arm support where it is desirable to visualize the patient’s arm without the removal of the arm support. A skilled artisan would recognize that it may be desirable to visualize the arm at the first and/or second shell segment; thus, a skilled artisan would have found it obvious to provide a window at each of the shell segments in order to visualize the portion of the arm beneath the segment with a reasonable expectation of success.
Regarding claim 62, Golden discloses that the stop is configured to selectively engage with the second shell segment to allow a limited range of motion between the first shell segment and the second shell segment (Fig. 14 shows the nut and bolt projecting from the back side of the first segment 142 and second segment 144, and which engages with both the first and second shells by extending through holes in both 
Regarding claim 63, Golden discloses that the stop is configured to selectively engage with an edge of the second shell segment to limit the relative movement between the first shell segment and the second shell segment (Fig. 14 shows the nut and bolt projecting from the back edge of the first segment 142 and second segment 144, and which engages with both the first and second shells by extending through holes in both shells so that the bolt and nut can be tightened to limit movement of the segments; Fig. 32-33 also shows a close-up view of this configuration).

Claims 50, 56 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Golden et al (U.S. Pub. 2011/0155148 A1) in view of Vallino et al (U.S. Pub. 2014/0060547 A1), further in view of Ancinec (U.S. Pat. 9,358,147 B1, hereinafter “Ancinec”).
Regarding claims 50, 56 and 61, it is noted that Golden in view of Vallino does not appear to disclose a biasing member configured to bias the arm support toward extension, the biasing member including one or more of a spring or an elastic member.
Ancinec discloses a support suitable for use on a limb (see embodiment of Fig. 1), the support having a first shell segment 3 and a second shell segment 6 (Fig. 1), a hinge member 10 that interconnects two shell segments, and a biasing member in the form of a spring 42 that is connected to the hinge member 10 in order to bias the first and second shell segments 3 and 6 into a straight configuration to cause the limb to be extended (see col. 4, lines 23-25).
A skilled artisan would have found it obvious at the time of the invention to modify the arm support of Golden in view of Vallino, in order to provide a biasing member configured to bias the arm support toward an extended configuration, in order to assist .

Response to Arguments
Applicant’s arguments with respect to the pending have been considered. The arguments are moot in view of the new ground of rejection necessitated by the amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
01/04/2022